Citation Nr: 9904671	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.  

2.  Entitlement to service connection for the residuals of a 
back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.  

In March 1998, the Board remanded the appellant's claims to 
the RO for additional development concerning procedural 
matters.  The case has been returned to the Board and is 
ready for appellate review.  

In addition, in the March 1998 remand, the Board stated that 
in the appellant's May 1996 substantive appeal, his 
representative made a vague reference in regards to a 
personal hearing.  The Board indicated that since it was not 
possible to discern from that reference whether the 
appellant, by and through his representative, was requesting 
a hearing before the RO and/or the Board, the Board referred 
the matter to the RO for clarification.  The Board observes 
that in a November 1998 correspondence from the appellant's 
representative to the Board, the representative reported that 
the appellant had been contacted, and it was discovered that 
he did not desire a "personal appearance hearing."  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims have been obtained by the RO, to 
the extent possible.  

2.  There is no competent medical evidence of a nexus between 
any current disability, to include the appellant's diagnosed 
chronic muscle tension type headaches, exacerbated by 
analgesic rebound headaches, and any incident during service.  

3.  There is no competent medical evidence showing a nexus 
between the appellant's current back disability and any 
incident during service.  



CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
residuals of a head injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  

2.  The appellant's claim for service connection for the 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in 
September 1966, the appellant was treated after he injured 
his head in a football game.  At that time, the appellant 
stated that while he was playing football, he was knocked 
down and his head hit the ground.  The appellant indicated 
that although he did not lose consciousness at the time of 
the accident, he did feel dizzy.  According to the appellant, 
he developed double vision approximately four hours after the 
injury.  An x-ray of the appellant's skull, dated on 
September 15, 1966, was interpreted as showing no fractures 
and no abnormal intracranial calcifications.  The impression 
was of a normal skull series.  The records also reflect that 
the appellant was treated a few days after his initial visit.  
At that time, the examining physician noted that the 
appellant once again complained of double vision, and he also 
indicated that he had frontal headaches.  The appellant had 
an x-ray taken on September 19, 1966.  At that time, the 
submental vertex view of the appellant's skull showed no 
evidence of bony abnormalities, erosions, or mass lesions.  
The diagnosis was of a normal study.  

According to the records, in June 1967, the appellant was 
treated after he fell out of bed and developed pain over his 
sacroiliac joint.  At that time, an x-ray was interpreted as 
showing no abnormalities.  The records reflect that the 
appellant was again treated in June 1967 after complaining of 
back pain.  At that time, an x-ray of the appellant's 
lumbosacral spine was interpreted as showing normally aligned 
vertebral bodies.  The vertical heights of the vertebral 
bodies and the interspaces  were also unremarkable.   The 
posterior processes were intact, as were the sacroiliac 
joints.  The impression was of a normal lumbosacral spine 
series.  The remaining records are negative for any 
complaints or findings of a head or back injury, or the 
residuals thereof.  The appellant's separation examination, 
dated in July 1967, shows that at that time, the appellant's 
head and spine were both clinically evaluated as "normal." 

A Hospital Summary from the VA Hospital (VAH) in Little Rock, 
Arkansas, shows that the appellant was hospitalized from 
October 12, 1975 to October 20, 1975.  At that time, the 
appellant stated that he had recently slipped in a grocery 
store which caused him to hit the back of his head and injure 
his back.  The physical examination revealed paraspinous 
tenderness.  There were no neurological deficits noted and 
laboratory results were within normal limits.  X-rays of the 
lumbar spine were also within normal limits.  According to 
the summary, the appellant was diagnosed with an acute low 
back strain and his treatment included bedrest, with a heat 
pad, and analgesics.  The summary shows that the appellant 
improved over several days and started performing flexion and 
extension exercises.  According to the summary, the appellant 
was ultimately released with minimal paraspinous tenderness.  
Upon discharge, the appellant was instructed to gradually 
increase his activities and his flexion and extension 
exercises.   

In October 1975, the appellant submitted VA Form 21-4176, 
Report of Accidental Injury.  At that time, the appellant 
stated that in October 1975, he slipped and fell in a grocery 
store.  He indicated that when he fell, he hit his head on 
the floor.  According to the appellant, following the 
accident, he was taken to the Little Rock VAH.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Little Rock, Arkansas, from December 1979 to August 
1982, show that in December 1979, the appellant was treated 
after complaining of headaches and dizziness for the past two 
days.  At that time, the appellant indicated that he had been 
in a car accident two days ago.  An x-ray of the appellant's 
skull was interpreted as showing significant calcification 
within the falx and pineal.  The inner and outer table of the 
bony calvarium was intact, and the left orbital rim was also 
intact.  The sella turcica was normal in size, and the 
paranasal sinuses appeared grossly negative.  The impression 
was of a negative study.  The remaining records show 
treatment for unrelated disorders.  

In September 1994, the appellant, through his representative, 
filed a claim for entitlement to service connection for the 
residuals of a head injury.  According to the appellant's 
representative, at present, the residuals of the appellant's 
in-service head injury included, but were not limited to, 
frequent and severe headaches, petit mal seizures, blackout 
spells which included loss of consciousness, and bilateral 
tinnitus.  In addition, the appellant also filed a claim for 
entitlement to service connection for the residuals of a back 
injury.  

In June 1997, the appellant underwent a VA examination.  At 
that time, the appellant stated that during service, he 
injured his back while participating in "athletics."  He 
indicated that he had a loss of consciousness for a period of 
time following the injury, and that subsequently, he 
developed double vision.  The appellant further noted that in 
1966, he fell from his bunk and was hospitalized for one day 
after his fall.  According to the appellant, although he 
returned to duty, he noted that he was placed on light duty 
because he was suffering from back pain.  The appellant 
reported that following his separation from the military, he 
worked as a fork lift operator for 20 years.  He stated that 
during the 1970's, he started to experience episodes of 
"catching" that caused him to walk bent forward.  According 
to the appellant, at present, he had chronic lumbar pain.  
The appellant indicated that he had the ability to clean his 
house and walk approximately one to two miles a day, but he 
was unable to cut the grass.  He noted that on occasion, he 
was unable to get out of bed because of the "catching" 
episodes.  According to the appellant, at times the pain 
would radiate into his neck or it would go down his left hip 
and knee.  The appellant reported that walking and standing 
for any period of time created pain and he would have to lie 
down.  

The physical examination showed that the appellant was 
capable of forward flexion to 60 degrees.  Side bending to 
the left was to 15 degrees and it created a sense of 
tightness on the right.  Side bending to the right was to 25 
degrees.  Extension showed that the appellant was capable of 
assuming the position of zero.  The appellant was able to 
heel walk and toe walk without evidence of muscle weakness.  
The appellant's lack of muscle weakness was confirmed by 
manual gradation in the spine position.  In the sitting 
position, with confusion, the reflexes were elicited at a 2+ 
level with the exception of the absent left ankle reflex.  
Straight leg raising in the sitting position did not evoke 
trunk extension, back pain, or radicular pain.  In the supine 
position, straight leg raising was possible to 50 degrees at 
which point the appellant complained of pain.  The appellant 
had slight discomfort in the lumbar area.  Heel to knee test 
was positive on the left and created back pain.  Sensation in 
the lower extremities to both pinprick and touch were intact.  
In the sitting position, the cervical spine showed a range of 
60 degrees of flexion, 30 degrees extension, and inclination 
to the right and left was to 15 degrees.  Percussion and 
palpation of the thoracic spine did not produce pain.  

In the appellant's June 1997 VA examination, anterior, 
posterior (AP), and lateral x-rays were taken of his lumbar 
spine.  At that time, the x-rays were interpreted as showing 
a mild curve, with the apex at L-1, and the concavity was 
present.  The appellant's marker was on the side of the 
convexity.  The lateral projection showed narrowing between 
L-5 and S-1.  The oblique views indicated some subluxation 
between the L-4 and L-5 on the appellant's left side, and to 
a lesser degree on the right side.  The diagnosis was of 
lumbar radiculopathy-discopathy at L5-S1.  The examining 
physician noted that because of the appellant's generalized 
symptoms, the cervical spine was evaluated with AP and 
lateral x-rays, and oblique projections.  The films were 
interpreted as showing no evidence of arthritic changes along 
the longitudinal ligament.  There was some slight elevation 
of the floor of the foramen between C-5 and C-6.  The 
impression was of periarticular fibrotic changes.  According 
to the examiner, it was his opinion that those fibrotic 
changes, which were secondary to maturity, were 
"accounting" for the range of motion that the appellant 
exhibited.  The examiner indicated that once again, because 
of the generalized nature of the appellant's symptoms, views 
of the thoracic spine were obtained.  According to the 
examiner, those x-rays showed no pathological process.  

Following the physical examination and a review of the 
appellant's x-rays, the examiner noted that he had reviewed 
the appellant's claims file.  The examiner stated that an x-
ray of the appellant's lumbar spine, dated in June 1967, was 
interpreted as showing a normal lumbosacral spine series.  
The examiner noted that the June 1967 x-ray was taken during 
the period of time in which the appellant had claimed that he 
had developed a back problem.  According to the examiner, 
considering the length of time, and the fact that the 
appellant had returned to the work force after his discharge, 
it was his opinion that the appellant had healed from any 
effects he might have had from an injury incurred during his 
period of service.  

A second VA examination was conducted in June 1997.  At that 
time, the appellant stated that while he was in the military, 
he fell out of a bunk and suffered pain over the left 
lumbosacral area.  According to the appellant, subsequent to 
that injury, he had suffered from chronic back pain.  The 
appellant further noted that during service, he was playing 
football when he fell over backwards and struck the back of 
his head.  The examiner noted that according to the 
appellant's service medical records, the appellant did not 
suffer a loss of consciousness, but he did have some 
dizziness and he later developed double vision.  The examiner 
indicated that neurologic and ophthalmologic evaluations 
revealed a left cranial nerve IV palsy.  According to the 
examiner, the appellant wore an eye patch for the double 
vision and his vision was resolved within 20 days.  The 
appellant revealed that following the head injury, he had 
suffered from chronic, daily headaches.  He indicated that at 
present, the headaches were constant, throbbing, and 
bifrontal in location.  According to the appellant, he took 
analgesics on a daily basis for his headaches.  The appellant 
stated that he also had blackouts.  When he was asked to 
describe his blackouts, the appellant indicated that at 
times, his pain was so bad that he had to lie down and go to 
sleep.  According to the appellant, his blackouts occurred 
approximately once a week.  The examining physician stated 
that the appellant did not describe any radicular pain or 
paresthesia of the upper extremities or lower extremities, 
and he indicated that his strength was "okay."  The 
examiner noted that the appellant's medical history was 
further complicated by the fact that in October 1975, he fell 
in a grocery store.  The examiner stated that at the time of 
the accident, the appellant struck his head and injured his 
back.  According to the examiner, the appellant also had a 
history of polysubstance abuse, including ethanol.  The 
examiner noted that a review of the appellant's 1967 
separation examination did not reveal any evidence of 
complaints relating to headaches or back pain.  

Upon mental status examination, the appellant was alert, 
attentive, and oriented to person, place, and time.  The 
appellant had good recall and no aphasia.  Pupils were equal 
and reactive to light.  Visual fields and extraocular 
movements were full, and there was no papilledema.  There was 
no facial weakness or sensory loss ,and gag reflex was 
intact.  Strength and muscle tone of all major muscle groups 
were within normal limits, and there was no limb or gait 
ataxia.  Sensory, including pain, touch, and proprioception, 
were intact.  Reflexes, including biceps, triceps, patellar, 
and Achilles tendon jerks at 1+, were symmetrical.  Plantar 
response was flexor bilaterally.  The appellant was diagnosed 
with chronic muscle tension type headaches, exacerbated by 
analgesic rebound headaches.  The examiner noted that he was 
not able to determine the exact duration of the headaches 
because of the inconsistencies in the historical information 
described above.  The appellant was also diagnosed with 
chronic low back pain of uncertain duration due to the 
inconsistencies in the historical evidence as described 
above.  The examiner stated that there was no evidence on 
neurological examination of a radiculopathy affecting the 
upper or lower extremities.  


II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  In addition, if a condition noted during 
service is not noted to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

In the instant case, the appellant contends that while he was 
in the military, he suffered a head injury after being 
knocked to the ground during a football game.  The appellant 
states that he has suffered from chronic daily headaches ever 
since his in-service head injury.  He further notes that in 
addition to his headaches, the residuals of his in-service 
head injury include petit mal seizures, blackout spells which 
include loss of consciousness, and bilateral tinnitus.  The 
appellant also maintains that while he was in the military, 
he fell out of a bunk and developed pain in the lumbosacral 
area.  According to the appellant, subsequent to his in-
service back injury, he has suffered from chronic back pain.  
In this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
he currently suffers from the residuals of in-service head 
and back injuries, is not competent evidence.  

In regards to the appellant's claim for entitlement to 
service connection for the residuals of a head injury, the 
Board notes that the appellant's service medical records show 
that in September 1966, the appellant was treated after 
hitting his head during a football game.  At that time, he 
indicated that he did not lose consciousness, but he did feel 
dizzy.  According to the records, the appellant developed 
double vision approximately four hours after the injury, and 
later, he complained of headaches.  However, the Board notes 
that following the appellant's head injury, two x-rays were 
taken at separate times and both of the x-rays were 
interpreted as showing normal skull series.  In addition, the 
remaining records are negative for any complaints or findings 
of residuals of a head injury.  The appellant's July 1967 
separation examination shows that at that time, the 
appellant's head was clinically evaluated as "normal."  
Thus, a chronic condition is not shown in service.  38 C.F.R. 
§ 3.303(b).  

The evidence of record shows that in October 1975, the 
appellant submitted VA Form 21-4176, Report of Accidental 
Injury.  At that time, the appellant stated that in October 
1975, he slipped and fell in a grocery store.  He indicated 
that when he fell, he hit his head on the floor.  In 
addition, the Board also notes that outpatient treatment 
records from the Little Rock VAMC, show that in December 
1979, the appellant was treated after complaining of 
headaches and dizziness for the past two days.  However, the 
Board observes that at that time, the appellant indicated 
that he had been in a car accident two days ago.  Moreover, 
an x-ray of the appellant's skull was interpreted as showing 
a negative study.  

As previously stated, in June 1997, the appellant underwent a 
VA examination.  At that time, the appellant stated that 
while he was in the military, he had injured his head during 
a football game.  The examining physician noted that at the 
time of the appellant's injury, he did not suffer a loss of 
consciousness, but he did have some dizziness, and he later 
developed double vision which eventually resolved.  The 
appellant indicated that subsequent to that head injury, he 
had suffered from chronic headaches.  He reported that at 
present, he also suffered from black-outs which occurred 
approximately once a week.  When he was asked to describe his 
black-outs, the appellant indicated that at times, his pain 
was so bad that he had to lie down and go to sleep.  
According to the examining physician, the appellant's medical 
history was complicated by the fact that in October 1975, the 
appellant fell in a grocery store and struck his head.  The 
examiner indicated that the appellant also had a history of 
polysubstance abuse, including ethanol.  The examiner noted 
that a review of the appellant's 1967 separation examination 
did not reveal any evidence of complaints relating to 
headaches or back pain.  After the appellant's neurological 
examination, he was diagnosed with chronic muscle tension 
type headaches, exacerbated by analgesic rebound headaches.  
The examiner noted that he was not able to determine the 
exact duration of the headaches because of the 
inconsistencies in the historical information described 
above.

The Board recognizes that the appellant contends that the 
residuals of his in-service head injury include frequent and 
severe headaches, petit mal seizures, blackout spells, and 
bilateral tinnitus.  However, the Board observes that the 
evidence of record is negative for any diagnoses of petit mal 
seizures, blackout spells, and/or bilateral tinnitus.  
Moreover, while the above evidence shows that the appellant 
has been currently diagnosed with chronic muscle tension type 
headaches, exacerbated by analgesic rebound headaches, there 
is no competent medical evidence which shows that the 
appellant's current headaches are related to any incident 
during service, to specifically include a head injury during 
service.  As previously stated, there must be medical 
evidence showing a nexus between an in-service injury or 
disease and the current disability for a well-grounded claim.  
The Board observes that the only evidence presented by the 
appellant that tends to show a connection between his in-
service head injury and his current ailment, diagnosed as 
chronic muscle tension type headaches, is his own statements.  
While his statements may represent evidence of continuity of 
symptomatology, they are not competent evidence that relates 
the present condition to that symptomatology and, under such 
circumstances, the claim is not well grounded.  See Savage 
supra.  Accordingly, in the absence of a well grounded claim, 
the appellant's claim for service connection for the 
residuals of a head injury must be denied.  

In regards to the appellant's claim of entitlement to service 
connection for the residuals of a back injury, the 
appellant's service medical records show that in June 1967, 
the appellant was treated after he fell out of bed and 
developed pain over his sacroiliac joint.  The Board notes 
that at that time, an x-ray was interpreted as showing no 
abnormalities.  In addition, although the records reflect 
that the appellant was treated in June 1967 after complaining 
of back pain, the Board observes that at that time, an x-ray 
of the appellant's lumbosacral spine was interpreted as 
showing a normal lumbosacral spine series.  Moreover, the 
remaining records are negative for any complaints or findings 
of the residuals of a back injury.  The Board further notes 
that the appellant's July 1967 separation examination 
reflects that at that time, the appellant's spine was 
clinically evaluated as "normal."  Therefore, a chronic 
condition is not shown in service.  38 C.F.R. § 3.303(b).  

The first post-service medical evidence of a back disability 
is in October 1975, more than eight years after service.  At 
that time, the appellant was diagnosed with an acute low back 
strain and was hospitalized for approximately one week.  
However, the Board notes that the appellant was hospitalized 
because he had previously injured his back after slipping and 
falling in a grocery store.  

In the appellant's June 1997 VA examination, he was diagnosed 
with the following: (1) lumbar radiculopathy-discopathy at 
L5-S1, and (2) periarticular fibrotic changes.  In addition, 
in the appellant's second June 1997 VA examination, the 
appellant was diagnosed with chronic low back pain.  

While the above evidence shows that the appellant currently 
has a back disability, there is no competent medical evidence 
which shows that the appellant's back disability is related 
to any incident during service, to specifically include a 
back injury during service.  As previously stated, there must 
be medical evidence showing a nexus between an in-service 
injury or disease and the current disability for a well-
grounded claim.  The Board observes that the examiner from 
the appellant's first June 1997 VA examination stated that 
considering the length of time between the appellant's June 
1967 back injury and his current June 1997 back disability, 
and the fact that the appellant had returned to the work 
force after his discharge, it was his opinion that the 
appellant had healed from any effects he might have had from 
an injury incurred during his period of service.  In 
addition, the examiner from the appellant's second June 1997 
VA examination stated that the appellant's chronic low back 
pain was of an uncertain duration due to the inconsistencies 
in the historical evidence.  

In light of the above, the Board notes that the only evidence 
presented by the appellant that tends to show a connection 
between his in-service back injury and his current back 
disability, is his own statements.  While his statements may 
represent evidence of continuity of symptomatology, they are 
not competent evidence that relates the present condition to 
that symptomatology and, under such circumstances, the claim 
is not well grounded.  See Savage supra.  Accordingly, in the 
absence of a well grounded claim, the appellant's claim for 
service connection for the residuals of a back injury must be 
denied.

The Board recognizes that these claims are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied.  

Entitlement to service connection for the residuals of a back 
injury is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

